PER CURIAM.
We reverse the seven year concurrent sentences .appealed in this case, and remand for resentencing, because we conclude the trial court erred in relying on an amendment to Rule 3.701(d)(14), Florida Rules of Criminal Procedure, for sentencing prior to July 1, 1984, the effective date of the amended rule. Oldfield v. State, 468 So.2d 446 (Fla. 1st DCA 1985); Frazier v. State, 463 So.2d 458 (Fla. 1st DCA 1985); Barnes v. State, 461 So.2d 216 (Fla. 1st DCA 1984); Saunders v. State, 459 So.2d 1119 (Fla. 1st DCA 1984).
ERVIN, WENTWORTH and BAR-FIELD, JJ., concur.